                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ALABAMA
                             SOUTHERN DIVISION


    IN RE:

    O’NEAL TAYLOR SESSION,
          Debtor.
    _____________________________________________________________________________

                                                  )
    O’NEAL TAYLOR SESSION,                        )
        Plaintiff,                                ) Case No. 19-mc-011-CG
                                                  )
    vs.                                           ) Bankruptcy Case No. 18-4762-JCO
                                                  )
                                                  ) Adversary Proc. No 18-65-JCO
    AMERICAN HONDA FINANCE                        )
    CORPORATION,                                  )
                                                  )
          Defendant.
                                             ORDER

          This matter is before the Court on the motion of O’Neal Taylor Session to

withdraw the reference of the case pursuant to 28 U.S.C. 157(d) (Doc. 1) and the

Report and Recommendation (“R&R”) of the Bankruptcy Court for the Southern

District of Alabama (Doc. 3).1 After due and proper consideration of all portions of

this file deemed relevant to the issues raised and particularly the matters deemed

as an objection, this Court concurs with the findings of the Bankruptcy Court.

          Accordingly, the Report and Recommendation of the Bankruptcy Court is

ADOPTED as the opinion of this Court. Plaintiff’s Motion to Withdraw the




1Session’s motion is additionally entitled a “response” to the R&R (which was anticipated, but not
yet entered) which this Court construes as an objection.
Reference is DENIED. Accordingly, Session’s motions to certify questions to the

Supreme Court of Alabama and the 11th Circuit Court of Appeals (Docs. 4 and 5)

are MOOT. The clerk is DIRECTED to close this file.

      DONE and ORDERED this 12th day of November, 2019.

                                /s/ Callie V. S. Granade
                                SENIOR UNITED STATES DISTRICT JUDGE




                                         2
